             Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.1 Page 1 of 12
AO 106 (Rev. 06/09) Application for a Search Warrant



                                        UNITED STATES DISTRICT C                                          RT
                                                                          for the
                                                             Southern District of California

              In the Matter of the Search of                                )                          :-~( 1U l : . ,                 : l   j]-/\Jl;'.\
          (Briefly describe the property to be searched                     )                                                                H)iY
           or identify the person by name and address)                                                 13Y
                                                                            )           Case No.
               Samsung Galaxy Cellular Phone                                )
                Model: S9 IMEI: 354824090913257                             )
                                                                            )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJi.Perty. tQ be. searched and give its lpcqtion): .
  ::,ee Attacnment A, mcorporatea nere,n by reference


located in the      --------
                             Southern              District of    ------------
                                                                                California           , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B, incorporated herein by reference


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  Jevidence of a crime;
                  J contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
            Code Section                                                               Offense Description
        21 USC 952 & 960, 963                           Possession with intent to Distribute a Controlled Substance; Importation of a
                                                        Controlled Substance; Conspiracy to commit same

         The application is based on these facts:
        See attached Affidavit, incorporated herein by reference


           0 Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                               ohn C. Martinez, Special Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                      Judge 's signature

City and state: San Diego, California                                                           opez , United States Magistrate Judge
                                                                                                    Printed name and title
        Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.2 Page 2 of 12


                          UNITED STATES DISTRICT COURT
 1
                         SOUTHERN DISTRICT OF CALIFORNIA
 2
 3
 4   IN THE MATTER OF THE SEARCH OF                       AFFIDAVIT IN SUPPORT OF
                                                          AN APPLICATION FORA
 5                                                        SEARCH WARRANT
            Samsung Galaxy Cellular Phone
 6          Model: S9
            IMEI:354824090913257
 7
 8
 9
10        I, John C. Martinez, a Special Agent with the United States Department of Homeland
11 Security, Immigration and Customs Enforcement, Homeland Security Investigations,
12 having been duly sworn, depose and state as follows:
13                                    INTRODUCTION
14         1.    This affidavit supports an application for a warrant to search the following
15 electronic device (collectively the Target Device):
16              Samsung Galaxy Cellular Phone
17              Model: S9
                IMEI:354824090913257
18              (Target Device) as more particularly described in Attachment A;
19
20         2.    Agents seized the Target Device on June 17, 2019, from Nestor Dizan
     WONG's vehicle at the time he was arrested at the San Ysidro Port of Entry, San Diego,
21
22   California, for the importation of approximately 36.96 kilograms (81.48 pounds) of

23   methamphetamine, in violation of Title 21, United States Code, Sections 952, 960,

24   Importation of a Controlled Substance. At the time of his arrest, WONG was the driver of

25   a white 201 7 Honda Accord. The Target Device is currently in the possession of the

26   Customs and Border Protection Vault, located at 9495 Customhouse Plaza, San Diego,

27   California 92154.

28         3.    Based on the information below, there is probable cause to believe that a
     search of the Target Device will produce evidence of the aforementioned crimes, along
                                              1
        Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.3 Page 3 of 12



 1 with Title 21, United States Code, Sections 963, Conspiracy to Import Controlled
 2   Substances, as described in Attachment A.
 3                              EXPERIENCE AND TRAINING
 4         4.    I am a law enforcement officer of the United States within the meaning of
 5 Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
 6 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 7 Code, Section 2516. I am also a federal law enforcement officer within the meaning of Rule
 8 41(a)(2)(C) of the Federal rules of Criminal Procedure. I am authorized under Rule 41(a) to
 9 make applications for search and seizure warrants and to serve arrest warrants. I am
1O authorized to investigate violations of laws of the United States and to execute warrants
11 issued under the authority of the United States.
12         5.    I am a Special Agent with Homeland Security Investigations (HSI) and have
13 been so employed since March of 2003. Prior to becoming an HSI Special Agent, I was a
14 United States Border Patrol Agent for approximately 14 years. I am currently assigned to
15 the Contraband Smuggling Group at Otay Mesa, San Diego, California. I have received
16 training from the Federal Law Enforcement Training Center and have attended the U.S.
17 Border Patrol Academy, and other law enforcement investigative courses.
18         6.    As an HSI Special Agent, my primary duties include the investigation of
19 narcotics-related violations of Title 21 of the United States Code. I have participated in and
20 conducted investigations of violations of various federal criminal laws, including
21 distribution of federally controlled substances, importation of federally controlled
22 substances, conspiracy to import, possess and distribute federally controlled substances, and
23 money laundering, all in violation of Title 21 and Title 18, United States Code, as well as
24 various California Health _and Safety Code and California Penal Code sections. These
25 investigations resulted in arrests of individuals who have imported, trafficked, received
26 and/or distributed federally controlled substances. Also, these investigations resulted in
27 seizures of federally controlled substances. Through these investigations and training, I am
28 familiar with the operations of illegal international Drug Trafficking Organizations (DTO)

                                                2
         Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.4 Page 4 of 12




 1 in various parts of the world, including Mexico and the United States.
 2         7.    I am currently responsible for conducting criminal investigations into
 3 trafficking, possession, distribution and sales of controlled substances that are being
 4 illegally trafficked across the United States/Mexico International Boundary through the use
 5 of vehicles. These investigations involve various concealment methods used in order to
 6 avoid detection of controlled substances from law enforcement officers. I have had
 7 numerous conversations with subjects regarding their usage, sales and possession of
 8 narcotics. I have participated in the execution of search warrants, the majority of which have
 9 involved narcotics trafficking and distribution offenses. I have participated in numerous
1O search warrants at a variety of premises including businesses and residences. I have also
11 sought numerous search warrants for cellular/mobile telephones in connection with my
12 investigations.
13         8.    Based on my experience and training, I am familiar with the methods utilized
14 m narcotics-trafficking operations and the trafficking patterns employed by narcotics
15 organizations. I have also spoken with agents, as well as other law enforcement officers,
16 about their experiences and the results of their investigations and interviews. I have become
17 knowledgeable of the methods and modes of narcotics operations and the language and
18 patterns of narcotics abuse and trafficking. I have become familiar with the methods of
19 operation typically used by narcotics traffickers.
20         9.    Specifically, I have learned that narcotics traffickers often require the use of
21 one or more telephone devices to negotiate times, places, schemes and manners for
22 importing, possessing, concealing, manufacturing and distributing controlled substances
23 and for arranging the disposition of proceeds from the sale of controlled substances. I also
24 have learned that professional narcotics operations depend upon maintaining their extensive
25 contacts. The use of telephones is essential in maintaining timely long-distance and local
26 contacts with the original suppliers and those down the organizational chain to the local
27 traffickers. The telephone enables narcotics dealers to maintain contact with narcotics
28 associates, narcotics suppliers, and narcotics customers. I further have learned that narcotics

                                                3
         Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.5 Page 5 of 12




 1 traffickers often use fraudulent information to subscribe to communication facilities,
 2 especially cellular telephones, and frequently change communications facilities to thwart
 3 law enforcement efforts to intercept their communications.
 4         10.    Based upon my training and experience as an HSI Special Agent, and
 5 consultations with law enforcement officers experienced in narcotics trafficking
 6 investigations, and all the facts and opinions set forth in this affidavit, I submit the
 7 following:
 8                a.    Narcotics traffickers will use cellular/mobile telephones because they are
 9 mobile and they have instant access to telephone calls, text, web, and voice messages.
10                b.    Narcotics traffickers will use cellular/mobile telephones because they are
11 able to actively monitor the progress of their illegal cargo while the conveyance is in transit.
12                C.    Narcotics traffickers and their accomplices will use cellular/mobile
13 telephones because they can easily arrange and/or determine what time their illegal cargo will
14 arrive at predetermined locations.
15                d.    Narcotics traffickers will use cellular/mobile telephones to direct drivers
16 to synchronize an exact drop offand/or pick up time of their illegal cargo.
17                e.    Narcotics traffickers will use cellular/mobile telephones to notify or warn
18 their accomplices of law enforcement activity to include the presence and posture of marked
19 and unmarked units, as well as the operational status of checkpoints and border crossings.
20                f.    Narcotics traffickers and their co-conspirators often use cellular/mobile
21 telephones to communicate with load drivers who transport their narcotics and/or narcotics
22 proceeds.
23                g.    The use of cellular telephones by conspirators or narcotics traffickers
24 tends to generate evidence that is stored on the cellular telephones, including, but not limited
25 to emails, text messages, photographs, audio files, videos, call logs, address book entries, IP
26 addresses, social network data, and location data.
27         11.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
28 modules, are smart cards that store data for cellular telephone subscribers. Such data

                                                 4
        Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.6 Page 6 of 12




 1 includes user identity, location and phone number, network authorization data, personal
 2 security keys, contact lists and stored text messages. Much of the evidence generated by a
 3 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
 4 utilized in connection with that telephone. SIM cards are necessary for a cell phone to
 5 operate properly. I believe there is a SIM card in the Target Device.
 6         12.   In preparing this affidavit, I have conferred with other agents and law
 7 enforcement personnel who are experienced in the area of narcotics investigations, and the
 8 opinions stated below are shared by them. Further, I have personal knowledge of the
 9 following facts, or have had them related to me by persons mentioned in this affidavit.
10         13.   Because this affidavit is being submitted for the limited purpose of establishing
11 probable cause to obtain a search warrant, it does not contain all of the information known
12 to federal agents regarding this investigation. Instead, it contains only those facts that I
13 believe are necessary to establish probable cause. In addition, information contained in this
14 affidavit is based upon reviews of official reports and records, conversations with other HSI
15 Special Agents and DEA Agents, and my personal observations and knowledge. When the
16 contents of documents or statements of others are reported herein, they are reported in
17 substance and in part unless otherwise indicated.
18                       FACTS SUPPORTING PROBABLE CAUSE
19         14.   On June 17, 2019, at approximately 4:05 a.m., Nestor Dizan WONG attempted
20 to enter the United States at the San Ysidro Port of Entry, San Diego, California. WONG
21 was the driver of a white 2017 Honda Accord bearing California plate 7ZSY781. During
22 primary inspection, WONG presented a U.S. Passport bearing his name and stated he was
23 going to San Diego. A Customs Border Protection Officer (CBPO) conducted an inspection
24 of the vehicle's trunk and observed multiple packages of a crystalline substance in the rear
25 quarter panel. The CBPO also received two negative customs declaration from WONG. A
26 canine then alerted to the rear door and rear trunk of the vehicle.
27       15. An inspection by a CBPO resulted in the discovery of seventy (70) packages
28 of methamphetamine concealed within the front bumper, dashboard, firewall, both rear

                                                5
         Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.7 Page 7 of 12




 1 doors and both rear quarter panels of the vehicle. A sample of a random package field tested
 2 positive for methamphetamine. The total weight was approximately 36.96 kilograms (81.48
 3 pounds).
 4         16.   CBPOs seized the Target Device along with other items located in the vehicle.
 5 Post-Miranda, WONG stated he was the owner of the Target Device.
 6         17.   According to crossing records I accessed from the Treasury Enforcement
 7 Communications System (TECS), this vehicle (per California license plate 7ZSY781) had
 8 approximately 42 crossings in the last three months.
 9         18.   Based upon my experience investigating narcotics smugglers and the
10 investigation in this case, I believe that WONG likely used the Target Device to coordinate
11 the importation of methamphetamine into the United States.
12         19.   Based upon my training and experience as an HSI Special Agent, and
13 consultations with law enforcement officers experienced in narcotics trafficking
14 investigations, and all the facts and opinions set forth in this affidavit, I have learned that
15 cellular/mobile telephones can and often do contain electronic records, phone logs and
16 contacts, voice and text communications, and data such as emails, text messages, chats and
17 chat logs from various third-party applications, photographs, audio files, videos, and
18 location data. This information can be stored within disks, memory cards, deleted data,
19 remnant data, slack space, SIM cards and temporary or permanent files contained on or in
20 the cellular/mobile telephone. Specifically, I have learned that searches of cellular/mobile
21 telephones associated with drug trafficking yields evidence:
22
                 a.     tending to indicate efforts to import methamphetamine or some
23                      other federally controlled substance from Mexico into the United States;
24               b.     tending to identify accounts, facilities, storage devices, and/or
25                      services-such as email addresses, IP addresses, and phone numbers-
                        used to facilitate the importation of methamphetamine or some other
26                      federally controlled substance from Mexico into the United States;
27
28

                                                6
          Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.8 Page 8 of 12



                 C.     tending to identify co-conspirators, criminal associates, or others
 1
                        involved in the importation of methamphetamine, or some other
 2                      federally controlled substance from Mexico into the United States;
 3
                 d.     tending to identify travel to or presence at locations involved in the
 4                      importation of methamphetamine or some other federally
                        controlled substance from Mexico into the United States;
 5
 6               e.     tending to identify the user of, or persons with control over or access to,
                        the Target Device; and/or
 7
 8               f.     tending to place in context, identify the creator or recipient of, or
                        establish the time of creation or receipt of communications, records, or
 9                      data involved in the activities described above.
10         20.   Based upon my experience and investigation in this case, I believe that WONG
11   is involved in narcotics trafficking activities. Based upon my experience and training,
12 consultation with other law enforcement officers experienced in narcotics trafficking
13 investigations, and all the facts and opinions set forth in this affidavit, I believe that
14 information relevant to the narcotics trafficking activities of WONG, such as telephone
15 numbers, made and received calls, contact names, electronic mail ( e-mail) addresses,
16 appointment dates, messages, pictures and other digital information are stored in the
17 memory of the Target Device.
18
           21.   Finally, drug conspiracies reqmre detailed and intricate planning to
19
     successfully evade detection by law enforcement. In my professional training and
20
     experience, this requires planning and coordination in the days and weeks and often months
21
     prior to the event. Additionally, co-conspirators are often unaware of the subject's arrest
22
     and will continue to attempt to communicate with the subject after the arrest to determine
23
     the whereabouts of their valuable cargo. Accordingly, I respectfully request permission to
24
     search the Target Device for data beginning on March 17, 2019, up to and including June
25
     18,2019.
26 II
27 II
     II
28 / /
     II
                                                7
         Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.9 Page 9 of 12




 1                                       METHODOLOGY
 2         22.   It is not possible to determine, merely by knowing the cellular/mobile
 3 telephone's make, model and serial number, the nature and types of services to which the
 4 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
 5 today can be simple cellular telephones and text message devices, can include cameras, can
 6 serve as personal digital assistants and have functions such as calendars and full address
 7 books and can be mini-computers allowing for electronic mail services, web services and
 8 rudimentary word processing. An increasing number of cellular/mobile service providers
 9 now allow for their subscribers to access their device over the internet and remotely destroy
1O all of the data contained on the device. For that reason, the device may only be powered in
11 a secure environment or, if possible, started in "flight mode" which disables access to the
12 network. Unlike typical computers, many cellular/mobile telephones do not have hard
13 drives or hard drive equivalents and store information in volatile memory within the device
14 or in memory cards inserted into the device. Current technology provides some solutions
15 for acquiring some of the data stored in some cellular/mobile telephone models using
16 forensic hardware and software. Even if some of the stored information on the device may
17 be acquired forensically, not all of the data subject to seizure may be so acquired. For
18 devices that are not subject to forensic data acquisition or that have potentially relevant data
19 stored that is not subject to such acquisition, the examiner must inspect the device manually
20 and record the process and the results using digital photography. This process is time and
21   labor intensive and may take weeks or longer.
22         23.   Following the issuance of this warrant, I will collect the subject cellular/mobile
23 telephone and subject it to analysis. All forensic analysis of the data contained within the
24 telephone and memory card(s) will employ search protocols directed exclusively to the
25 identification and extraction of data within the scope of this warrant.
26         24.   Based on the foregoing, identifying and extracting data subject to seizure
27 pursuant to this warrant may require a range of data analysis techniques, including manual
28 review, and, consequently, may take weeks or months. The personnel conducting the

                                                 8
       Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.10 Page 10 of 12




 1 identification and extraction of data will complete the analysis within ninety (90) days from
 2 the date that the Court signs the warrant, absent further application to this Court.
 3                                        CONCLUSION
 4         25.   Based on all of the facts and circumstances described above, there is probable
 5 cause to conclude that Nestor Dizan WONG Target Device to facilitate violations of Title
 6 21, United States Code, Section(s) 952 and 960.
 7         26.   Because the Target Device was promptly seized during the investigation of
 8 WONG's trafficking activities and has been securely stored, there is probable cause to
 9 believe that evidence of illegal activities committed by WONG continues to exist on the
10 Target Device. As stated above, I believe that the date range for this search is from March
11   17, 2019, up to and including June 18, 2019.
12         27.   THEREFORE, I request that the Court issue a warrant authorizing law
13 enforcement agents and/or other federal and state law enforcement officers to search the
14 items described in Attachment A, and the seizure of items listed in Attachment B, using the
15 methodology described above.
16         I swear the foregoing is true and correct to the best of my knowledge and belief.
17
18
19
20
21 Subscribed and sworn to before me
22 this JO      day of July, 2019.
23
24
                   pez
25                  agistrate Judge
26
27
28

                                                9
  Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.11 Page 11 of 12



                                ATTACHMENT A

                         PROPERTY TO BE SEARCHED

The following property to be searched:

       Samsung Galaxy Cellular Phone
      Model: S9
      IMEI:354824090913257
      (Target Device)

The Target Device is currently in the possession of Customs and Border Protection
Vault, located at 9495 Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-03191-LL Document 1 Filed 07/30/19 PageID.12 Page 12 of 12



                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the attached affidavit submitted in support
of the warrant.

        The evidence to be seized from the cellular/mobile telephone, including the SIM
card, will be electronic records, communications, and data such as emails, text
messages, chats and chat logs from various third-party applications, photographs, audio
files, videos, and location data, for the period of March 17, 2019, up to and including
June 18, 2019:

             a.    tending to indicate efforts to import methamphetamine or some
                   other federally controlled substance from Mexico into the United States;

             b.    tending to identify accounts, facilities, storage devices, and/or
                   services-such as email addresses, IP addresses, and phone numbers-
                   used to facilitate the importation of methamphetamine or some other
                   federally controlled substance from Mexico into the United States;

             c.    tending to identify co-conspirators, criminal associates, or others
                   involved in the importation of methamphetamine, or some other
                   federally controlled substance from Mexico into the United States;

             d.    tending to identify travel to or presence at locations involved in the
                   importation of methamphetamine or some other federally
                   controlled substance from Mexico into the United States;

             e.    tending to identify the user of, or persons with control over or access to,
                   the Target Device; and/or

             f.    tending to place in context, identify the creator or recipient of, or
                   establish the time of creation or receipt of communications, records, or
                   data involved in the activities described above.

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
963 (Importation of a Controlled Substance and Conspiracy).
